
	
		I
		112th CONGRESS
		1st Session
		H. R. 1329
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2011
			Mr. Lance introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make the
		  credit for research activities permanent and to provide an increase in such
		  credit for taxpayers whose gross receipts are predominantly from domestic
		  production activities.
	
	
		1.Credit for research
			 activities made permanent and increased for taxpayers with domestic production
			 activities
			(a)Research credit
			 made permanent
				(1)In
			 generalSection 41 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (h).
				(2)Conforming
			 amendmentSubsection (c) of section 41 of such Code is amended by
			 striking paragraph (4).
				(b)Increased credit
			 for taxpayers with domestic production activitiesSection 41 of
			 such Code (as amended by subsection (a)) is amended by adding at the end the
			 following new subsection:
				
					(h)Increased credit
				for taxpayers whose gross receipts are predominantly from domestic production
				activities
						(1)In
				generalIn the case of any
				taxpayer whose domestic production activity percentage for any taxable year
				exceeds 50 percent, this section shall be applied for such taxable year by
				increasing each credit determination percentage by the bonus number of
				percentage points determined in accordance with the following table:
							
								
									
										In the case of a taxpayer whose
						domestic production activity percentage is:The
						bonus number of percentage points
						is:
										
									
									
										More than 50% but not more than 60%2
										
										More than 60% but not more than 70%4
										
										More than 70% but not more than 80%6
										
										More than 80% but not more than 90%8
										
										More than 90%10.
										
									
								
							
						(2)Domestic
				production activity percentageFor purposes of this subsection, the term
				domestic production activity percentage means, with respect to
				any taxable year, the ratio (expressed as a percentage) determined by
				dividing—
							(A)the taxpayer’s
				domestic production gross receipts (as defined in paragraph (4) of section
				199(c)) for such taxable year, by
							(B)the amount which
				would be determined under such paragraph with respect to the taxpayer for such
				taxable year if the activities described in such paragraph were taken into
				account without regard to whether they occurred in the United States.
							(3)Credit
				determination percentageFor purposes of this subsection, the
				term credit determination percentage means—
							(A)each of the
				percentages appearing in subsection (a), and
							(B)the 14
				percent appearing in subsection
				(c)(5)(A).
							.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2010.
			
